Sanders, J.
¶28 (dissenting) — The majority holds a municipal court jury is representative of a cross section of the municipal community when none of the jury members resides in the municipality. I would hold a municipal court jury composed of no members of the municipal community is invalid under statute and the state and federal constitutions and affirm the King County Superior Court.
FACTS
¶29 Kellas Garrett was charged with violating a temporary protection domestic violence order and tried in Tukwila Municipal Court. Prior to Garrett’s trial, the Tukwila Municipal Court and the King County Superior Court had a written agreement for a coordination of jury services, in which the superior court was responsible for processing jury summonses, maintaining juror information, and processing the responses from jurors. The agreement lasted for 18 months, from October 1, 2003 through April 30, 2005 when the agreement expired by its express terms. In September 2005, Garrett’s trial occurred.
¶30 The King County Superior Court for Garrett’s trial selected a jury pool from three zip codes roughly conforming to Tukwila’s boundaries, but also containing homes outside the Tukwila city limits. None of the selected jurors lived in Tukwila. Garrett was later found guilty as charged. Garrett then moved to dismiss his conviction, alleging the Tukwila Municipal Court had no authority to select jurors outside *168the city limits, and no valid jury services agreement was in place between King County and the Tukwila Municipal Court. The municipal court denied his motion for dismissal. Garrett appealed to the superior court. The King County Superior Court reversed his conviction, holding there was material departure from the jury selection procedural requirements under RCW 2.36.050 because the Tukwila Municipal Court had no authority to summon jurors outside the city of Tukwila, and there was no jury services agreement in effect between the superior court and the municipal court. The city of Tukwila appealed to Division One of the Court of Appeals seeking discretionary review, which the Court of Appeals granted, and the matter was transferred to this court.
ANALYSIS
¶31 RCW 2.36.050 states:
In courts of limited jurisdiction, juries shall be selected and impaneled in the same manner as in the superior courts, except that a court of limited jurisdiction shall use the master jury list developed by the superior court to select a jury panel. Jurors for the jury panel may be selected at random from the population of the area served by the court.
(Emphasis added.) The majority takes the statement “ ‘from the population of the area served by the court’ ” to mean a juror can be selected from any area outside the city of Tukwila. Majority at 165 (quoting RCW 2.36.050). The majority contends the jury selection process was proper under State v. Twyman, 143 Wn.2d 115,17 P.3d 1184 (2001). The majority states correctly that the test in Twyman for reversing a conviction based on the jury selection process requires (1) actual prejudice to be presumed only if there is a material departure from the statutory requirements and (2) if there is substantial compliance with the statute, then a challenger may claim error only if he or she establishes actual prejudice. Majority at 161. To determine actual prejudice we examine whether any class of citizens was *169excluded, the jury list was not weighted, or the list was not representative of a cross section of the community. Twyman, 143 Wn.2d at 122.
¶32 However the majority then misapplies Twyman by concluding it is indistinguishable from Garrett’s case because both cases involved no material departure from RCW 2.36.050, and substantial compliance with RCW 2.36.050 occurred because jurors were drawn from an area covered by three zip codes that only roughly encompassed the courts’ electoral district boundaries. Majority at 161-62. But the majority fails to mention Twyman dealt with a King County District Court that is part of a larger King County judicial system, whereas Garrett’s case involves a city of Tukwila municipal court that has no jurisdiction outside of its city boundaries. See Twyman, 143 Wn.2d at 118; RCW 3.50.020. Also unlike the jury in Twyman, Garrett’s jury had no members from the city of Tukwila electoral district where his case was tried. The Twyman court stated, “Randomness is preserved by our recognition that a district court’s electoral district serves as the population area from which its juries should be drawn.” Twyman, 143 Wn.2d at 124-25.
¶33 Here the electoral district that the Tukwila Municipal Court serves is the city of Tukwila. In Twyman, the court used a subset of eligible jurors from a district court that is part of a larger county judicial system. Id. at 118-19. On the other hand Garrett’s jury contained no members from the city of Tukwila’s electoral district, and the prospective jury pool contained only 3 out of 40 prospective jurors from Tukwila. Thus there was material departure from RCW 2.36.050’s “population of the area served by the court” requirement; since there was no substantial compliance, actual prejudice is established. Therefore we should affirm on the material departure issue.7
*170¶34 Next the majority ignores the statute of frauds and holds an oral agreement for jury services between the King County Superior Court and the Tukwila Municipal Court that cannot be performed within one year is valid. Majority at 163-64,164 n.6. By the time of Garrett’s trial in September 2005, a written agreement to provide jury services between the King County Superior Court and the Tukwila Municipal Court had expired in April 2005 without any renewal via written agreement. See RCW 2.36.052. The majority states, “Nothing in the statutes requires any particular method for reaching agreement, and certainly no formal contract requirements are mandated. The legislature obviously expressed no preference as to which court makes the selection, and simply provided authority for the courts to decide this themselves.” Majority at 163-64.
¶35 However the legislature in none of the relevant jury services statutes disclaimed the statute of frauds, which requires any agreement that cannot be performed within one year to be in writing and signed by the party to be charged or it is void. See RCW 19.36.010. Contracts that have been terminated or extinguished cannot be extended without written agreement. See Pavey v. Collins, 31 Wn.2d 864, 870, 199 P.2d 571 (1948). Here there is no written agreement showing the original 18-month jury services contract that ended in April 2005 was extended. No statute of frauds exception applies. Thus we should affirm the superior court, because since the jury services contract was not renewed in writing, the jury summonses in Garrett’s trial were invalid.
¶36 The majority also makes Garrett’s state and federal constitutional rights to a criminal jury trial defunct by holding Garrett’s Tukwila Municipal Court jury, 100 percent composed of members from outside the city of Tukwila’s electoral district, is constitutional because the jurors are representative of the Tukwila community. Majority at 164-65. Under the majority’s logic, a resident of White *171Center, Washington, has supposed similar community values as a resident of Bellevue, Washington, to serve on a city of Bellevue municipal jury. RCW 2.36.080(2) also states, “It also is the policy of this state to minimize the burden on the prospective jurors, their families, and employers resulting from jury service.” The majority’s holding allowing jurors to be selected from outside the municipal electoral district limits only exacerbates the burdens sought to be prevented in RCW 2.36.080(2).
¶37 The majority’s analogies to federal district courts are as misplaced as its Twyman analogies because the jurisdictional scope of federal powers is much larger than the narrow powers of a municipality. See Int’l Shoe Co. v. Washington, 326 U.S. 310, 316-22, 66 S. Ct. 154, 90 L. Ed. 95 (1945) (holding personal jurisdiction under federal civil law requires mere minimum contacts with forum); United States v. Reed, 773 F.2d 477, 481 (2d Cir. 1985) (holding proper venue under federal criminal laws depends on substantial contacts test involving many factors); RCW 3.50.020. The majority’s citation to United States v. Mendoza, 108 F.3d 1155, 1156 (9th Cir. 1997) does not help because Mendoza holds venue is proper for the crime of drug possession only where the principal commits it.
¶38 Here Garrett allegedly committed his crime within the city of Tukwila. Garrett, in supposedly committing his crime, had no minimum contacts or substantial contacts with King County outside the city of Tukwila. Garrett’s crime was not serious enough to warrant jurisdiction by the King County Superior Court. The Tukwila Municipal Court has jurisdiction over those such as Garrett who allegedly commit certain domestic violence crimes limited to the boundaries of its municipality. RCW 3.50.020. The Tukwila Municipal Court is not a part of a larger county or federal court system. Yet the majority maintains that jurors who do not live within the city of Tukwila can be summoned to serve in a municipal court that has jurisdiction only over its city limits. Thus, I would hold the jury summons process that created a prospective jury pool of 92 percent Tukwila *172nonresidents (37 out of 40) and had no actual jurors who were city of Tukwila residents is in violation of Garrett’s state and federal constitutional rights to a criminal jury that is representative of the electoral district in which he is charged.
CONCLUSION
¶39 I would affirm the King County Superior Court to hold (1) a municipal court jury composed of no members of the municipal community is invalid under RCW 2.36.050, which requires jurors to be selected from the “population of the area served by the court”; (2) an oral agreement regarding an expired jury services contract between the King County Superior Court and the Tukwila Municipal Court violates the statute of frauds, and jury summonses in Garrett’s trial were invalid; and (3) Garrett’s state and federal constitutional rights to a criminal jury trial were violated because no jury members in his municipal court trial resided in the city of Tukwila.
¶40 I dissent.
Alexander, C.J., concurs with Sanders, J.

 The majority asserts that reducing the population from which the jury pool is drawn would result in a less than fair trial. Majority at 163 n.4. However, the majority fails to recognize that the jury pool was already less than fair, actually prejudicial, because it contained an extremely low percentage of people from the *170city of Tukwila. By the majority’s logic, the jury pool population could be drawn from anywhere as long as it did not fall below “that authorized by this court.” Id.